            Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 1 of 21




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                     Chapter 15
    In re
                                                                     Case No. 20-33529 (DRJ)
    Calfrac Well Services Corp., et al.1
                                                                     Jointly Administered
                       Debtors in a Foreign Proceeding


                                 STIPULATED CONFIDENTIALITY
                               AGREEMENT AND PROTECTIVE ORDER

            This Stipulated Confidentiality Agreement and Protective Order (“Order”) is entered into

by and among: (a) the above-captioned debtors (collectively, the “Chapter 15 Debtors”); (b) the

Wilks Brothers, LLC and its Affiliated Funds (“Wilks Brothers”); and (c) any other persons or

entities who become bound by this Order by signifying their assent through execution of Exhibit

A hereto (a “Declaration”). Each of the persons or entities identified in the foregoing clauses (a)

through (c) shall be referred to herein individually as a “Party,” and, collectively, as the “Parties.”

                                                      Recitals

            WHEREAS, there are, or may be, judicial or other proceedings, including but not limited

to investigations, contested matters, adversary proceedings, and other disputes (each a “Dispute”

and, collectively, the “Disputes”) arising out of or relating to the Debtors’ filing of petitions under

chapter 15 of title 11 of the United States Code (the “Bankruptcy Code”) in this Court (the cases

commenced by such petitions, the “Chapter 15 Cases”);




1
            The Chapter 15 Debtors, along with the last four digits of each U.S. Debtor’s federal tax identification
            number, where applicable, are as follows: Calfrac Well Services Corp. (“CWSC”) (1738), 12178711 Canada
            Inc. (“Arrangeco”), Calfrac Well Services Ltd. (“Calfrac”) (3605), Calfrac (Canada) Inc. (“CCI”), and
            Calfrac Holdings LP (“CHLP”) (0236).

                                                          1
        Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 2 of 21




       WHEREAS, the Parties have sought or may seek certain Discovery Material (as defined

below) from one another with respect to one or more Disputes, including through informal

requests, Rule 2004 notices or motions, or service of document requests, interrogatories,

depositions, and other discovery requests (collectively, “Discovery Requests”) as provided by the

Federal Rules of Civil Procedures (the “Federal Rules”), the Federal Rules of Bankruptcy

Procedures (the “Bankruptcy Rules”), and the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the Southern District of Texas (the “Local Rules”); and

       WHEREAS, the Parties anticipate that there are certain persons or entities other than the

parties hereto that may also propound or be served with Discovery Requests in connection with

one or more Disputes during the course of the Chapter 15 Cases;

       NOW, THEREFORE, to facilitate and expedite the production, exchange and treatment of

Discovery Material (as defined below), to facilitate the prompt resolution of disputes over

confidentiality, and to protect Discovery Material (as defined below) that a Party seeks to maintain

as confidential, the Parties stipulate and agree as follows:

       1.      The Parties hereby submit this Order to the Court for approval. The Parties shall

abide by and be bound by the terms of this Order.

       2.      Unless otherwise agreed by the Parties or ordered by the Court, all deadlines stated

herein shall be computed pursuant to Rule 9006 of the Federal Rules of Bankruptcy Procedure.

                                          Scope of Order

       3.      This Order applies to all information, documents and things exchanged in, or

subject to, discovery or provided in response to a diligence request, either by a Party or a non-

Party (each a “Producing Party”) to any other Party or non-Party (each a “Receiving Party”),

formally or informally, in response to or in connection with any Discovery Requests or diligence




                                                  2
        Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 3 of 21




requests, including without limitation deposition testimony, interviews, documents, data, and other

information (collectively, “Discovery Material”).

       4.      This Order applies to all non-Parties that are served with subpoenas, that produce

or receive documents, or that notice or are noticed for depositions with respect to the Chapter 15

Cases, and all such non-Parties are entitled to the protections afforded hereby and subject to the

obligations herein upon signing a Declaration in the form provided as Exhibit A and agreeing to

be bound by the terms of this Order.

       5.      Any Party or its counsel serving upon a non-Party a subpoena which requires the

production of documents or testimony shall serve a copy of this Order along with such subpoena

and instruct the non-Party recipient of such subpoena that he, she or it may designate documents

or testimony in the Chapter 15 Cases according to the provisions herein. In the event a non-Party

has already been served with a subpoena or other discovery request at the time this Order is entered

by the Court, the serving Party or its counsel shall provide the service and notice of this Order

required by the preceding sentence as soon as reasonably practicable after entry of this Order.

                                Designating Discovery Material

       6.      Any Producing Party may designate Discovery Material as “Confidential

Material” or “Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes Only” (any such

Discovery Material, “Designated Material”) in accordance with the following provisions:

               (a)     Confidential Material: A Producing Party may designate Discovery
                       Material as “Confidential” if such Producing Party believes in good faith
                       (or with respect to documents received from another person, has been
                       reasonably advised by such other person) that such Discovery Material
                       constitutes or contains nonpublic, proprietary, commercially sensitive, or
                       confidential technical, business, financial, personal or other information of
                       a nature that can be protected under Federal Rule 26(c) or Bankruptcy Rules
                       7026 or 9018; or is subject by law or by contract to a legally protected right
                       of privacy; or the Producing Party is under a preexisting obligation to a
                       third-party to treat as confidential; or the Producing Party has in good faith
                       bene requested by another Party or non-Party to designate on the grounds


                                                 3
        Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 4 of 21




                      that such other Party or non-Party considers such material to contain
                      information that is confidential or proprietary to such Party or non-Party.

               (b)    Attorneys’-Eyes Only Material: A Producing Party may designate
                      Discovery Material as “Attorneys’-Eyes Only” if such Producing Party
                      believes in good faith (or with respect to documents received from another
                      person, has been reasonably advised by such other person) that such
                      Discovery Material is of such a nature that a risk of competitive injury
                      would be created if such Discovery Material were disclosed to persons other
                      than those identified in Paragraph 13 of this Order, which may include but
                      is not limited to trade secrets; sensitive financial, commercial, market,
                      competitive, or business information; or material prepared by its industry
                      professionals, advisors, financial advisors, accounting advisors, experts or
                      consultants (and their respective staff) that are retained by the signatories to
                      this Order in connection with the Chapter 15 Cases, and only to the extent
                      that the Producing Party believes in good faith that such material is of a
                      nature that “Attorneys’-Eyes Only” treatment is warranted.

               (c)    Unrelated Attorneys’ Eyes-Only Material: A Producing Party may
                      designate Discovery Material as “Unrelated Attorneys’-Eyes Only” if such
                      Producing Party believes in good faith that such Discovery Material
                      contains commercially sensitive or trade secret information unrelated to
                      the issues in the Chapter 15 Cases of such a nature that a risk of
                      competitive injury would be created if such Discovery Material were
                      disclosed to persons other than those identified in Paragraph 14 of this
                      Order.

       7.      Manner of Designation: Where reasonably practicable, any Designated Material

shall be designated by the Producing Party as such by marking every such page “Confidential” or

“Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes Only” as applicable. Such markings

should not obliterate or obscure the content of the material that is produced. Where marking every

page of such materials is not reasonably practicable, such as with certain native file documents, a

Producing Party may designate material as “Confidential” or “Attorneys’-Eyes Only” or

“Unrelated Attorneys’-Eyes Only” by informing the Receiving Party in writing in a clear and

conspicuous manner at the time of production of such material that such material is “Confidential”

or “Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes Only”; provided that inclusion of the




                                                 4
        Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 5 of 21




words “Confidential” or “Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes Only” in the file

names of any native file documents shall be deemed to comply with this requirement.

       8.      Redaction: A Party may redact or withhold responsive documents or members of

a document family if the document is subject to a legally-recognized claim of privilege (including,

without limitation, the attorney-client privilege, the work-product doctrine, and the joint-defense

privilege). A Party may redact documents to the extent they contain personally-identifying

information or protected health information, including but not limited to Social Security Numbers,

tax identification numbers, birth dates, names of minors, personal telephone numbers or addresses,

financial account numbers, health records, or health status.

       9.      Designation of Written Discovery Material:          Where Designated Material is

produced in the form of a written response in response to a request for written discovery (including,

without limitation, written responses to interrogatories), the Producing Party may designate such

material by imprinting “Confidential” or “Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes

Only” as applicable before the written response or marking each relevant page. The designation

of Discovery Material as “Confidential” or “Attorneys’-Eyes Only” or Unrelated Attorneys’-Eyes

Only,” regardless of the medium or format of such Designated Material or the method of

designation as provided for herein, shall constitute a representation by the Producing Party that

there is a good-faith basis for that designation.

       10.     Late Designation of Discovery Material:         The failure to designate particular

Discovery Material as “Confidential” or “Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes

Only” at the time of production shall not operate to waive a Producing Party’s right to later

designate such Discovery Material as Designated Material or later apply another designation

pursuant to this Order (“Misdesignated Material”). At such time, arrangement will be made for




                                                    5
        Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 6 of 21




the destruction of the Misdesignated Material or for the return to the Producing Party of all copies

of the Misdesignated Material and for the substitution, where appropriate, of properly labeled

copies of such Discovery Material. Upon receipt of replacement copies of such Misdesignated

Material with the proper designation, the Receiving Party or Parties shall take all reasonable steps

to return or destroy all previously produced copies of such Misdesignated Material.

Notwithstanding the foregoing, no Party shall be deemed to have violated this Order if, prior to

notification of any later designation, such Discovery Material was disclosed or used in any manner

consistent with its original designation but inconsistent with its later designation. Once such later

designation has been made, however, any Discovery Material shall be treated in accordance with

that later designation; provided, however, that if the material that was not designated has been, at

the time of the later designation, previously publicly filed with a court or otherwise made publicly

available (other than in violation of this Order), no Party shall be bound by such later designation

except to the extent determined by the Court upon motion of the Party or non-Party that failed to

make the designation.

Use and Disclosure of Confidential or Attorneys’-Eyes Only or Unrelated Attorneys’-Eyes
                                      Only Material

       11.     General Limitations on Use and Disclosure of All Discovery Materials: All

Discovery Material, whether Designated Material or non-Designated Material, shall be used by

the Receiving Parties solely for the purposes of the Chapter 15 Cases, and not for any other

purpose, including any business, competitive, governmental, commercial, or administrative

purpose or function.

       12.     Confidential Material:     Confidential Material, and any and all information

contained therein, may be given, shown, made available or communicated only to the following:

               (a)      the Parties (including their respective members, managers, partners,
                        directors, officers, employees, counsel, and agents), in each case only as


                                                 6
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 7 of 21




                     necessary to assist with or make decisions with respect to the Chapter 15
                     Cases;

              (b)    witnesses being questioned, either at a deposition, through other Discovery
                     Requests, or in court proceedings, and the witness’s counsel, to the extent
                     that such disclosure is reasonably necessary for the proceedings or the
                     resolution of the Disputes, provided that, to the extent the witness is not a
                     custodian of one of the Chapter 15 Debtors, the witness has signed or agreed
                     on the record to sign a Declaration in the form provided as Exhibit A hereto;

              (c)    upon written notice to and with the consent of the Producing Party (which
                     shall not be unreasonably withheld), any other persons or entities who
                     become bound by this Order by signifying their assent through execution of
                     Exhibit A hereto, including their respective managers, partners, directors,
                     officers, and agents—in each case, only as necessary to assist with or make
                     decisions with respect to the Chapter 15 Cases, and only after he/she has
                     signed a Declaration in the form provided as Exhibit A hereto;

              (d)    non-professional support personnel providing general secretarial services
                     (such as word processing and printing), paralegal services, or litigation
                     support services to and working under the supervision and direction of any
                     natural person bound by this Order—in each case, only as necessary to assist
                     such natural person with respect to the Chapter 15 Cases;

              (e)    any other persons specified in Paragraph 13 below.

       13.    Attorneys’-Eyes Only Material: Attorneys’-Eyes Only Material, and any and all

information contained therein, may be given, shown, made available, or communicated only to the

following:

              (a)    outside counsel, and staff working under the express direction of outside
                     counsel, for (i) the Parties or (ii) upon written notice to and the consent of
                     the Producing Party (which shall not be unreasonably withheld), any other
                     persons or entities who become bound by this Order by signifying their
                     assent through execution of Exhibit A hereto;

              (b)    in-house counsel for the Parties, but only to the extent necessary to advise
                     a Party in connection with the Chapter 15 Cases and for no other purpose;

              (c)    professionals retained under 11 U.S.C. § 328, or other professionals,
                     industry advisors, financial advisors, accounting advisors, experts and
                     consultants (and their respective staff) that are retained by the signatories to
                     this Order in connection with the Chapter 15 Cases, in each case only as
                     necessary to assist with or make decisions with respect to the Chapter 15
                     Cases;



                                                7
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 8 of 21




              (d)     any person who is indicated on the face of a document to have been an
                      author, addressee, or copy recipient thereof, an actual or intended recipient
                      thereof, or in the case of meeting minutes, an attendee of the meeting;

              (e)     court reporters, stenographers, or videographers who record testimony in
                      connection with the Chapter 15 Cases;

              (f)     the Court, its officers, and clerical staff in any judicial proceeding that may
                      result from the Chapter 15 Cases;

              (g)     witnesses being questioned, either at a deposition, through other Discovery
                      Requests, or in court proceedings, and the witness’s counsel, to the extent
                      that such disclosure is reasonably necessary for the proceedings or the
                      resolution of the Disputes, provided that, to the extent the witness is not a
                      custodian of one of the Chapter 15 Debtors, the witness has signed or agreed
                      on the record to sign a Declaration in the form provided as Exhibit A hereto;

              (h)     non-professional support personnel providing general secretarial services
                      (such as word processing and printing), paralegal services, or litigation
                      support services to and working under the supervision and direction of any
                      natural person bound by and allowed to see Attorneys’-Eyes Only Material
                      under this Order—in each case, only as necessary to assist such natural
                      person with respect to the Chapter 15 Cases;

              (i)     outside photocopying, graphic production, or litigation support services, as
                      necessary for use in connection with the Chapter 15 Cases; and

              (j)     any other person or entity with respect to whom the Producing Party
                      consents in writing.

       14.    Unrelated Attorneys’-Eyes Only Material:           Unrelated Attorneys’-Eyes Only

Material, and any and all information contained therein, may be given, shown, made available, or

communicated only to the following:

              (a)     outside counsel, and staff working under the express direction of outside
                      counsel, for (i) the Parties or (ii) upon written notice to and the consent of
                      the Producing Party (which shall not be unreasonably withheld), any other
                      persons or entities who become bound by this Order by signifying their
                      assent through execution of Exhibit A hereto;

              (b)     professionals retained under 11 U.S.C. § 328, or other professionals,
                      industry advisors, financial advisors, accounting advisors, experts and
                      consultants (and their respective staff) that are retained by the signatories to
                      this Order in connection with the Chapter 15 Cases, in each case only as
                      necessary to assist with or make decisions with respect to the Chapter 15
                      Cases;


                                                 8
        Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 9 of 21




               (c)     any person who is indicated on the face of a document to have been an
                       author, addressee, or copy recipient thereof, an actual or intended recipient
                       thereof, or in the case of meeting minutes, an attendee of the meeting;

               (d)     court reporters, stenographers, or videographers who record testimony in
                       connection with the Chapter 15 Cases;

               (e)     the Court, its officers, and clerical staff in any judicial proceeding that may
                       result from the Chapter 15 Cases;

               (f)     witnesses being questioned, either at a deposition, through other Discovery
                       Requests, or in court proceedings, and the witness’s counsel, to the extent
                       that such disclosure is reasonably necessary for the proceedings or the
                       resolution of the Disputes, provided that, to the extent the witness is not a
                       custodian of one of the Chapter 15 Debtors, the witness has signed or agreed
                       on the record to sign a Declaration in the form provided as Exhibit A hereto;

               (g)     non-professional support personnel providing general secretarial services
                       (such as word processing and printing), paralegal services, or litigation
                       support services to and working under the supervision and direction of any
                       natural person bound by and allowed to see Unrelated Attorneys’-Eyes Only
                       Material under this Order—in each case, only as necessary to assist such
                       natural person with respect to the Chapter 15 Cases;

               (h)     outside photocopying, graphic production, or litigation support services, as
                       necessary for use in connection with the Chapter 15 Cases; and

               (i)     any other person or entity with respect to whom the Producing Party may
                       consent in writing.

       15.     Sealing of Designated Material Filed with or Submitted to the Court: Unless

otherwise agreed by the Producing Party or ordered by a court of competent jurisdiction, all

Designated Material filed with the Court, and all portions of pleadings, motions or other papers

filed with the Court that disclose Designated Material, shall be filed under seal in accordance with

the Federal Rules, the Bankruptcy Rules, and the Local Rules.

       16.     Use of Discovery Material in Open Court: Counsel for any Party or non-Party shall

confer on such procedures as are necessary to protect the confidentiality of Confidential Material

or Attorneys’-Eyes Only Material or Unrelated Attorneys’-Eyes Only Material used in the course




                                                 9
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 10 of 21




of any Court proceeding, and in the event counsel cannot agree on such procedures, the question

shall be submitted to the Court.

                                            Depositions

       17.     Deposition—Manner of Designation: In the case of depositions, if counsel for a

Party or non-Party believes that a portion of the testimony should be Designated Material of such

Party or non-Party, such testimony may be designated as appropriate by:

               (a)     Stating so orally on the record and requesting that the relevant portion(s) or
                       entire transcript of testimony is so designated; or

               (b)     Providing written notice within seven (7) days of the Party’s or non-Party’s
                       receipt of the final transcript from the court reporter that the relevant
                       portion(s) or entirety of such transcript or video of a deposition thereof is
                       so designated, except in the event that a hearing on related issues is
                       scheduled to occur within seven (7) days, in which case the foregoing seven
                       (7) day period will be reduced to three (3) business days. Such designation
                       and notice shall be made in writing to the court reporter, with copies to all
                       other counsel, identifying the portion(s) of or the entire transcript that is so
                       designated, and directing the court reporter to treat the transcript as provided
                       in Paragraph 21 below. Until expiration of the aforesaid seven (7) or three
                       (3) day period following receipt of the transcript by the Parties or non-
                       Parties, unless otherwise agreed on the record at the deposition, (i) all
                       portions of any deposition transcripts and videotapes relating to Discovery
                       Material designated as Unrelated Attorneys’-Eyes Only shall be considered
                       and treated as Unrelated Attorneys’-Eyes Only; and (ii) all other portions of
                       any deposition transcripts and videotapes shall be considered and treated as
                       Attorneys’-Eyes Only.

       18.     Designated Material Used as Exhibits During Depositions: Nothing in Paragraph

17 shall apply to or affect the confidentiality designations of Discovery Material entered as exhibits

at depositions, which shall remain Confidential Material or Attorneys’-Eyes Only Material or

Unrelated Attorneys’-Eyes Only Material.

       19.     Witness Review of Deposition Testimony: Nothing in Paragraphs 17 or 18 shall

preclude the witness from reviewing his or her deposition transcript and accompanying exhibits.




                                                 10
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 11 of 21




       20.     Presence of Certain Persons During Designated Deposition Testimony: When

Designated Material is elicited during a deposition, persons not entitled to receive such information

under the terms of this Order shall be excluded from the portion of the deposition so designated.

       21.     Responsibilities and Obligations of Court Reporters: In the event that testimony is

designated as Confidential or Attorneys’-Eyes Only or Unrelated Attorneys’-Eyes Only, the court

reporter shall be instructed to include on the cover page of each such transcript the legend: “This

transcript portion contains information subject to a Protective Order and shall be used only in

accordance therewith,” and each designated page of the transcript shall include the legend

“Confidential” or “Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes Only,” as appropriate.

If the deposition is videotaped, the videotape shall also be subject to the same level of

confidentiality as the transcript and include the legend “Confidential” or “Attorneys’-Eyes Only”

or “Unrelated Attorneys’-Eyes Only,” as appropriate, if any portion of the transcript itself is so

designated.

                                   GENERAL PROVISIONS

       22.     This Order is a procedural device intended to protect Discovery Materials

designated as Confidential or Attorneys’-Eyes Only or Unrelated Attorneys’-Eyes Only. Nothing

in this Order shall affect any Party’s or non-Party’s rights or obligations unrelated to the

confidentiality of Discovery Materials.

       23.     Nothing contained herein shall be deemed a waiver or relinquishment by any Party

or non-Party of any objection, including but not limited to, any objection concerning the alleged

confidentiality, the designation of Designated Material, or proprietary nature of any documents,

information, or data requested by a Party or non-Party, any right to object to any discovery request,

or any right to object to the admissibility of evidence on any ground, or to seek any further




                                                 11
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 12 of 21




protective order, or to seek relief from the Court or any other applicable court from any provision

of this Order by motion on notice on any grounds.

       24.     Unauthorized Disclosure of Designated Material: In the event of a disclosure by a

Receiving Party of Designated Material to persons or entities not authorized by this Order to

receive such Designated Material, the Receiving Party making the unauthorized disclosure shall,

upon learning of the disclosure, immediately notify the person or entity to whom the disclosure

was made that the disclosure contains Designated Material subject to this Order, immediately make

reasonable efforts to recover the disclosed Designated Material as well as preclude further review,

dissemination, or use by the person or entity to whom the disclosure was made, and immediately

notify the Producing Party of the identity of the person or entity to whom the disclosure was made,

the circumstances surrounding the disclosure, and the steps taken to recover the disclosed

Designated Material and ensure against further review, dissemination, or use thereof. Disclosure

of Designated Material other than in accordance with the terms of this Order may subject the

disclosing person to such sanctions and remedies as the Court may deem appropriate.

       25.     Manner of Objecting to Designated Material: If any Receiving Party objects to the

designation of any Designated Material (whether such designation is made on a permanent basis

or temporary basis with respect to deposition testimony), the Receiving Party shall first raise the

objection with the Producing Party in writing, and confer in good faith to attempt to resolve any

dispute respecting the terms or operation of this Order. If within five (5) business days after receipt

of an objection in writing, the Producing Party does not agree to change the designation of the

Designated Material, the Receiving Party may seek relief from the Court. Until the Court rules on

such an issue, the Designated Material shall continue to be treated as designated by the Producing

Party. Upon a motion, the Court may order the removal of the “Confidential” or “Attorneys’-Eyes




                                                  12
        Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 13 of 21




Only” or “Unrelated Attorneys’-Eyes Only” designation from any Discovery Material so

designated subject to the provisions of this Order. Notwithstanding the foregoing, circumstances

may exist which require a party to seek Court authority to remove the “Confidential” or

“Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes Only” designation of Designated Material

on a more expedited basis. In such a circumstance, the moving party will provide advance notice

to the Producing Party.

            26.   Timing of Objections to Designated Material: A Receiving Party shall not be

obliged to challenge the propriety of a confidentiality designation at the time made, and a failure

to do so shall not preclude a subsequent challenge thereto. The failure of any Receiving Party to

challenge the designation by a Producing Party of Discovery Materials as “Confidential” or

“Attorneys’-Eyes Only” or “Unrelated Attorneys’-Eyes Only” during the discovery period shall

not be a waiver of that Receiving Party’s right to object to the designation at an evidentiary hearing

or trial.

            27.   Inadvertent Production of Privileged Discovery Material: Pursuant to Federal Rule

of Evidence 502(d), and Federal Rule of Civil Procedure 26(b)(5)(B), made applicable hereto by

Federal Rules of Bankruptcy Procedure 7026 and/or 9014, the disclosure of documents or

information containing privileged information or information constituting attorney work product

or otherwise protected from disclosure, whether inadvertent, unintentional, or otherwise, shall not

constitute a waiver of the privilege or protection in these Chapter 15 Cases or any state or federal

proceeding. This Order shall be interpreted to provide the maximum protection allowed under

Federal Rule of Evidence 502(d) and Federal Rule of Civil Procedure 26(b)(5)(B). Nothing herein

is intended to or shall serve to limit a Party’s right to conduct a review of documents, electronically

stored information, or other information (including metadata), for relevance, responsiveness




                                                  13
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 14 of 21




and/or segregation of privileged and/or protected information before production. Upon request

from the Producing Party, the Receiving Party must destroy any document over which privilege

or protection is asserted, all copies, and any information derived therefrom, regardless of whether

the Receiving Party agrees with the assertion of privilege or protection. The Receiving Party may

move to compel production of a copy of the document should it challenge the designation of

privilege or protection.

       28.     Use of Non-Confidential Material: To the extent that any Receiving Party has

documents or information that (a) were already in its possession at the time the same document or

information is received from a Producing Party and are not subject to any other confidentiality

agreement, non-disclosure agreement, or other confidentiality obligation; (b) are received or

become available to a Receiving Party on a non-confidential basis, not in violation of an obligation

of confidentiality to any other person; (c) were independently developed by such Receiving Party

without violating its obligations hereunder; or (d) are published or become publicly available in a

manner that is not in violation of this Order or of any obligation of confidentiality to any other

person (collectively “Non-Confidential Material”), nothing in this Order shall limit a Receiving

Party’s ability to use Non-Confidential Material in a deposition, hearing, trial or otherwise in

connection with the Chapter 15 Cases, or otherwise. Nothing in this Order shall affect the

obligation of any Receiving Party to comply with any other confidentiality agreement with, or

undertaking to, any other person or Party, including, but not limited to, any confidentiality

obligations arising from agreements entered into prior to the Chapter 15 Cases.

       29.     Obligations Following Conclusion of the Chapter 15 Cases: Within 90 days of the

resolution of the Chapter 15 Cases, including all appeals as to all Parties, unless otherwise agreed

to by the Parties or ordered by a court, all Parties and non-Parties shall take all reasonable steps to




                                                  14
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 15 of 21




return to counsel for the respective Producing Party, or to destroy, all Designated Material, and all

copies thereof in the possession of any person, except that counsel may retain for its records (a) a

copy of the Designated Material, (b) their work product; (c) a copy of court filings, transcripts,

deposition/examination recordings, deposition/examination exhibits, and expert reports; and (d)

exhibits introduced at any hearing or trial. A Receiving Party may retain Designated Material that

is auto-archived or otherwise “backed up” on electronic management and communications systems

or servers, or as may be required for regulatory recordkeeping purposes; provided that such

retained documents will continue to be treated as consistent with the provisions in this Order. If a

Receiving Party chooses to take all reasonable steps to destroy, rather than return, documents in

accordance with this paragraph, that Receiving Party shall, if requested by the Producing Party,

verify such destruction in writing to counsel for the Producing Party. Notwithstanding anything

in this paragraph, to the extent that the information in the Designated Material remains

confidential, the terms of this Order shall remain binding.

       30.     Continuing Applicability of Confidentiality Agreement and Stipulated Protective

Order: The provisions of this Order shall survive the final resolution of the Chapter 15 Cases for

any retained Designated Material. The final termination of the Chapter 15 Cases shall not relieve

counsel or other persons obligated hereunder from their responsibility to maintain the

confidentiality of Designated Material pursuant to this Order, and the Court shall retain jurisdiction

to enforce the terms of this Order.

       31.     Amendment of Confidentiality Agreement and Stipulated Protective Order: Upon

good cause shown, and on notice to all Parties, any Party may move to amend the provisions of

this Order at any time or the Parties may agree by written stipulation, subject to further order of

the Court if applicable, to amend the provisions of the Order.




                                                 15
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 16 of 21




       32.     Disclosure of Designated Material in Other Proceedings: Any Receiving Party that

may be subject to a motion or other form of legal or regulatory process or demand seeking the

disclosure of a Producing Party’s Designated Material (a) shall notify the Producing Party within

three (3) business days of receipt of such process or demand (unless such notice is prohibited by

applicable law, rule, or regulation) and provide that Producing Party with an opportunity to appear

and be heard on whether that information should be disclosed, and (b) in the absence of a court

order preventing such disclosure, the Receiving Party shall be permitted to disclose only that

portion of the information that is legally required to be disclosed and shall inform in writing any

person to whom such information is so disclosed of the confidential nature of such information.

       33.     Use of Designated Material by Producing Party: Nothing in this Order affects the

right of any Producing Party to use or disclose its own Designated Material in any way.

       34.     Obligations of Parties: Nothing herein shall relieve a Party of its obligations under

the Federal Rules, the Bankruptcy Rules, the Federal Rules of Evidence, and the Local Rules, or

under any future stipulations and orders, regarding the production of documents or the making of

timely responses to Discovery Requests in connection with the Chapter 15 Cases.

       35.     Advice of Counsel: Nothing herein shall prevent or otherwise restrict counsel from

rendering advice to their clients in connection with the Chapter 15 Cases and, in the course thereof,

relying on examination of Designated Material; provided, however, that in rendering such advice

and otherwise communicating with such client, counsel shall not make specific disclosure of any

information in any manner that is inconsistent with the restrictions or procedures set forth herein.

       36.     Material Non-Public Information: Any Receiving Party acknowledges that by

receiving Designated Materials it may be receiving material non-public information about

companies that issue securities and that the determination as to whether it has received material




                                                 16
       Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 17 of 21




non-public information shall be the sole responsibility of such receiving entity. For the avoidance

of doubt, the Producing Party is under no obligation to designate or mark, or cause to be designated

or marked, any Designated Material that may be determined to constitute material non-public

information.

       37.     Entire Agreement: This Order constitutes the entire agreement among the Parties

pertaining to the use and disclosure of Discovery Material in connection with the Chapter 15 Cases

and supersedes prior agreements and understandings pertaining to that subject matter, it being

understood that any restrictions, limitations, or protections concerning confidentiality or non-

disclosure in a prior written agreement shall continue to be in full force and effect, notwithstanding

the terms of this Order.

       38.     Enforcement: The provisions of this Order constitute an Order of this Court and

violations of the provisions of this Order are subject to enforcement and the imposition of legal

sanctions in the same manner as any other Order of the Court.

       39.     Notice: When notice is permitted or required by the provisions hereof, such notice

shall be in writing, directed to the undersigned counsel of the Party to receive such notice, at the

corresponding addresses or email addresses indicated below, or to counsel of any non-Party

receiving such notice. Notice shall be delivered by first-class mail, Federal Express (or an

equivalent delivery service), hand delivery, or email, and shall be effective upon receipt.




                                                 17
      Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 18 of 21




      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD


Dated: August 12, 2020
       Houston, Texas
                                   LATHAM & WATKINS LLP

                                   /s/ Caroline A. Reckler

                                   Caroline A. Reckler (IL 6275746)
                                   330 North Wabash Avenue, Suite 2800
                                   Chicago, IL 60611
                                   Telephone: (312) 876-7700
                                   Facsimile: (312) 993-9767
                                   Email: caroline.reckler@lw.com

                                   -and-

                                   Adam J. Goldberg (admitted pro hac vice)
                                   885 Third Avenue
                                   New York, New York 10022-4834
                                   Telephone: (212) 906-1200
                                   Fax: (212) 751-4864
                                   Email: adam.goldberg@lw.com

                                   -and-

                                   PORTER HEDGES LLP

                                   John F. Higgins (TX 09597500)
                                   Eric M. English (TX 24062714)
                                   1000 Main Street, 36th Floor
                                   Houston, Texas 77002
                                   Telephone: (713) 226-6000
                                   Fax: (713) 226-6248
                                   Email: jhiggins@porterhedges.com
                                          eenglish@porterhedges.com

                                   Co-Counsel to the Foreign Representative and the
                                   Debtors




                                     18
         Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 19 of 21




Dated: August 12, 2020
       Dallas, Texas
                                STROOCK & STROOCK & LAVAN LLP

                                /s/ Trey A. Monsour

                                Daniel A. Fliman (admitted pro hac vice)
                                Harold A. Olsen (admitted pro hac vice)
                                Patrick N. Petrocelli (admitted pro hac vice)
                                180 Maiden Lane
                                New York, NY 10038-4982
                                Telephone: (212) 806-5601
                                Fax: (212) 806-6006
                                Email: dfliman@stroock.com
                                        holsen@stroock.com
                                        ppetrocelli@stroock.com

                                -and-

                                FOX ROTHSCHILD LLP

                                Trey A. Monsour
                                2843 Rusk Street
                                Houston, TX 77003
                                Telephone: (713) 927-7469

                                -and-

                                Two Lincoln Centre
                                5420 LBJ Freeway, Suite 1200
                                Dallas, TX 75240
                                Telephone: (972) 991-0889
                                Fax: (972) 404-0516
                                Email: tmonsour@foxrothschild.com

                                Co-Counsel to the Wilks Brothers, LLC and its affiliated
                                funds


SO ORDERED.

Dated:    August __, 2020
          Houston, Texas


                                           HONORABLE DAVID R. JONES
                                           UNITED STATES BANKRUPTCY JUDGE

                                          19
            Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 20 of 21




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                     Chapter 15
    In re
                                                                     Case No. 20-33529 (DRJ)
    Calfrac Well Services Corp., et al.1
                                                                     Jointly Administered
                       Debtors in a Foreign Proceeding



                                                     Exhibit A

        JOINDER TO CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

Reference is made to that certain Stipulated Confidentiality Agreement and Protective Order (the

“Protective Order” dated as of [ ], 2020, by and between the above-captioned debtors

(collectively, the “Chapter 15 Debtors”), certain of the Chapter 15 Debtors’ creditors and other

constituents as specified in the signature pages of this Protective Order, and any other persons or

entities who become bound by this Order (collectively with the foregoing, each individually a

“Party” and collectively the “Parties”). All capitalized terms used but not defined herein shall

have the meanings ascribed to them in the Protective Order.

The undersigned, [ ] (the “Joinder Party”) is [] and hereby:

       (i)      acknowledges that it has received and reviewed a copy of the Protective Order, and
                agrees to be bound by the terms and conditions of the Protective Order;

      (ii)      acknowledges and agrees that the Joinder Party is entitled to receive Unrelated
                Attorneys’-Eyes Only and Attorneys’- Eyes Only Material and Confidential Material
                solely for the purposes of the Chapter 15 Cases; and further certifies that it will not use
                the Designated Material for any purpose other than in connection with the Chapter 15
                Cases, and will not disclose or cause Designated Material to be disclosed to anyone not
                expressly permitted by the Protective Order to receive Designated Material; and

1
            The Chapter 15 Debtors, along with the last four digits of each U.S. Debtor’s federal tax identification
            number, where applicable, are as follows: Calfrac Well Services Corp. (“CWSC”) (1738), 12178711 Canada
            Inc. (“Arrangeco”), Calfrac Well Services Ltd. (“Calfrac”) (3605), Calfrac (Canada) Inc. (“CCI”), and
            Calfrac Holdings LP (“CHLP”) (0236).


                                                          1
        Case 20-33529 Document 79 Filed in TXSB on 08/12/20 Page 21 of 21




   (iii)   acknowledges and agrees that by receiving Designated Material: (a) the Joinder Party
           may be receiving material non-public information about companies that issue
           securities; and (b) there exist laws, including federal securities laws, that may restrict
           or prohibit the sale or purchase of securities of such companies as a result of the receipt
           of such information.

The undersigned hereby submits to the jurisdiction of the Bankruptcy Court solely with respect to

the provisions of the Protective Order.

This Joinder and all obligations hereunder shall terminate in parallel with the Protective Order.



[JOINDER PARTY]

By:_____________________________

Dated:___________________________

Name:

Title




                                                 2
